PARKER, J.,
concurring:
I am not quite certain of this, but I think that in all instances where they undertake to define the waters where the fishing may be done, they begin at the lower end or outlet near the lake, and say how far up you may .go; and so, I think in this case they undertook to begin toward Lake Bine and say he might go up to Horseshoe Island, but not above it. I think that is the intention of the permit. We think that limitation may be disregarded ; fhey had no right to circumscribe his permit.